Citation Nr: 0738504	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  06-00 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for low back disability.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for cervical spine 
disability.

3.  Entitlement to an increased rating for urolithiasis, to 
include pyelonephritis with stenosis (renal disability), 
currently rated as 30 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to July 
1992

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2003 and October 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Baltimore, Maryland.  In the September 2003 
rating decision, the RO denied the veteran's application to 
reopen a claim of service connection for degenerative disc 
disease of the lumbosacral spine (low back disability), for 
an evaluation in excess of 30 percent for renal disability, 
and for TDIU benefits.  In the October 2005 rating decision, 
the RO denied her application to reopen a claim of service 
connection for residuals of a neck injury (cervical spine 
disability).

In August 2007, the veteran testified at a hearing held 
before the undersigned Veterans Law Judge.  At the hearing, 
the veteran submitted additional evidence that was 
accompanied by a waiver of RO consideration.  This evidence 
will be considered by the Board in the adjudication of her 
appeal.

The veteran's claim concerning the low back and cervical 
spine on the merits, as well as the renal disability and TDIU 
claims are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In an April 1993 rating action, the RO denied the 
veteran's claim of service connection for residuals of a neck 
injury, and in a May 1993 letter, notified her of the 
determination and of her appellate rights, but she did not 
appeal the determination and the decision became final.

2.  The evidence received since the April 1993 rating 
decision is not duplicative or cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the veteran's cervical spine claim.

3.  In a May 1996 rating decision, the RO denied the 
veteran's application to reopen a claim of service connection 
for low back disability.  In May 1996, the RO notified the 
veteran of this determination and of her appellate rights; 
although the veteran perfected a timely appeal of this 
determination to the Board, in October 2002, she specifically 
withdrew her appeal and the decision became final.

4.  The evidence received since the May 1996 rating decision 
is not duplicative or cumulative of evidence previously of 
record and raises a reasonable possibility of substantiating 
the veteran's low back claim.


CONCLUSIONS OF LAW

1.  The April 1993 rating decision that denied service 
connection for cervical spine disability is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (1993).

2.  Evidence received since the April 1993 rating decision is 
new and material; the claim of entitlement to service 
connection for cervical spine disability is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2007).

3.  The May 1996 rating decision that denied service 
connection for low back disability is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.204, 
20.302, 20.1103 (1996).

4.  Evidence received since the May 1996 rating decision is 
new and material; the claim of entitlement to service 
connection for low back disability is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the veteran's low back 
and cervical spine disability claims and remands them for 
further development.  Thus, no discussion of VA's duties to 
notify and assist is required.

Application to reopen claims 

Although the veteran acknowledges being involved in a post-
service, February 2001 motor vehicle accident, she points out 
that she was treated for low back and cervical spine problems 
during service and reports having a chronicity of low back 
and neck problems since that time.  She alternatively argues 
that the conditions were caused or aggravated by her service-
connected renal disability.

Consistent with the veteran's statements and testimony, the 
service medical records show that she was seen on numerous 
occasions for complaint and treatment of low back and 
cervical spine problems.  Indeed, the report of Medical 
Evaluation Board (MEB) proceedings, dated in September 1991, 
reflects the service department's findings that veteran's 
chronic low back pain had its onset in 1990, was incurred in 
service, did not existed prior to service, and was 
permanently aggravated by service.  The report of the 
September 1991 MEB proceedings also state that the veteran's 
muscular neck pain began in June 1991, was incurred in 
service, did not existed prior to service and was permanently 
aggravated by service.

In an April 1993 rating decision, the RO denied service 
connection for low back and cervical spine disabilities on 
the basis that the veteran failed to report for the scheduled 
VA examination and service connection was not warranted for 
pain alone, in the absence of a diagnosed disability.  

The evidence of record at the time of the April 1993 rating 
decision consisted of the service medical records; non-
pertinent private outpatient and VA examination reports; and 
statements of the veteran.  

In a May 1996 rating decision, the RO denied the veteran's 
application to reopen a claim of service connection for low 
back disability on the ground that there was no medical 
evidence showing a relationship between the veteran's low 
back disability and service.  The newly submitted evidence 
included a February 1996 statement from Dr. Katherine Ruffner 
indicating that the veteran was under her care for treatment 
of chronic low back and right leg pain.

Because the veteran did not submit a Notice of Disagreement 
(NOD) to the April 1993 rating decision denying service 
connection for cervical spine disability, that determination 
became final based on the evidence then of record.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302 (1993).  Further, although the veteran 
perfected an appeal to the Board of the RO's May 1996 denial 
of service connection for low back disability, in a signed, 
October 2002 statement, she withdrew that appeal.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.204, 20.302, 20.1103 (1996).  However, if new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed the Secretary shall reopen 
the claim and review the former disposition of the claims.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence associated with the claims folder since the RO's 
April 1993 rating decision that denied service connection for 
cervical spine disability includes voluminous VA treatment 
records, an October 2005 VA examination report, the 
transcript of the veteran's testimony at an August 2007 Board 
hearing, and statements of the veteran.

In her statements and sworn testimony, the veteran reports 
having had chronic neck problems since service that were 
aggravated by trauma sustained in a post-service, February 
2001 motor vehicle accident.  In the October 2005 VA 
examination report, the physician diagnosed the veteran as 
having chronic neck strain and opined that the disability was 
more likely than not caused by trauma sustained in the 
February 2001 motor vehicle accident rather than having its 
onset during service.  

Evidence associated with the claims folder since the RO's May 
1996 rating decision that denied her application to reopen a 
claim of service connection for low back disability includes 
voluminous VA treatment records; February 1999 and October 
2005 VA examination reports; the transcript of the veteran's 
testimony at an August 2007 Board hearing; and statements of 
the veteran.

In her statements and sworn testimony, the veteran reports 
having had low back problems since service that were 
aggravated by trauma sustained in a post-service 2001 motor 
vehicle accident.  In the February 1999 VA examination 
report, the physician diagnosed the veteran as having chronic 
lumbosacral strain.  In the October 2005 VA examination 
report, while acknowledging the in-service low back 
complaints and the veteran's report of chronic low back 
problems since that time, the physician stated that the 
condition was most likely a recent "exacerbation" stemming 
from the post-service motor vehicle accident.  He thus opined 
that the disability was more likely than not related to 
trauma sustained the post-service February 2001 motor vehicle 
accident rather than having its onset during service; he 
diagnosed her as having chronic lumbosacral strain with 
degenerative disc disease.  

Although neither examiner commented on the MEB findings and 
conclusions, the Board finds that this evidence, which shows 
that the veteran has chronic cervical spine and low back 
disabilities, raises a reasonable possibility of 
substantiating the cervical spine and low back disability 
claims.  As such, the evidence is new and material under the 
provisions of 38 C.F.R. § 3.156(a) and the claims are 
reopened.  


ORDER

New and material evidence to reopen claim of service 
connection for cervical spine disability has been presented; 
to this extent, the appeal is granted.

New and material evidence to reopen claim of service 
connection for low back disability has been presented; to 
this extent, the appeal is granted.

REMAND

As to her cervical spine and low back claims, the service 
medical records show that the veteran received in-service 
treatment for these conditions, and as noted above, the 
service department determined that both disabilities did not 
exist prior to service and were incurred while she was on 
active duty.  Further, in her February 1996 statement, Dr. 
Ruffner indicated that the veteran was under her care for 
treatment of chronic low back and right leg pain, which 
suggests that she already might have had disc pathology.

The veteran currently has been diagnosed as having chronic 
neck strain and lumbosacral strain and degenerative disc 
disease of the lumbar spine, status post surgery.  The 
veteran was afforded a VA examination for both conditions in 
October 2005; however, the Board finds the examination 
inadequate for rating purposes because the examiner did not 
adequately address the veteran's cervical spine and low back 
disabilities documented in-service, her report of a 
continuity of neck and low back symptomatology since that 
time, or the evidence showing problems prior to the February 
2001 motor vehicle accident.  Instead, the examiner focused 
on the February 2001 motor vehicle accident.  Further, as to 
her low back, the examiner stated that it was more likely a 
recent "exacerbation" of the condition, indicating that the 
disability was aggravated by the post-service motor vehicle 
accident trauma, which is consistent with the in-service and 
post-service medical records.  

In light of the foregoing, the Board finds that a VA 
examination is necessary to determine whether it is at least 
as likely as not that the veteran's cervical spine and low 
back disabilities are related to or had their onset during 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As to her urolithiasis claim, in her August 2007 testimony, 
the veteran reported that she was recently hospitalized to 
treat this condition and essentially stated that her renal 
disability had worsened since the most recent VA examination, 
which was conducted in September 2003.  Under the 
circumstances, VA is required to afford her a contemporaneous 
VA examination to assess the current nature, extent and 
severity of her urolithiasis.  See Palczewski v. Nicholson, 
21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 
Fed. Reg. 43186 (1995).  Thus, the Board must remand this 
claim.  

Because the veteran's cervical spine, low back and renal 
disability claims must be remanded, her TDIU claim must also 
be remanded since the resolution of these claims could impact 
upon VA's consideration of her TDIU claim.  Thus, the Board 
finds that these claims are inextricably intertwined and that 
a decision by the Board on the TDIU claim would at this point 
be premature.  See Henderson v. West, 12 Vet. App. 11, 20 
(1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  
Indeed, the Board observes that if service connection were 
established for cervical spine or low back disability, or an 
increased rating were granted for her urolithiasis, depending 
on the evaluation(s) assigned, the TDIU claim may be rendered 
moot.  See Green v. West, 11 Vet. App. 472, 476 (1998), 
(citing Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994)); 
VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999).

Accordingly, the case is REMANDED for the following action:

1.  With any assistance necessary from 
the veteran, attempt to obtain copies 
of any records of VA treatment 
(apparently in the Baltimore, MD area) 
for her kidney disability dated since 
2003, together with copies of any 
treatment she received at Union 
Memorial Hospital in 2007 for this 
disability.  

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent, onset and etiology 
of her cervical spine and low back 
disabilities.  All cervical spine and 
low back disability should be 
diagnosed.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies should 
be performed and all findings should be 
reported in detail.  The examiner 
should opine as to whether it is at 
least as likely as not that the 
veteran's cervical spine and low back 
disabilities had their onset during 
service.  In doing so, the examiner 
should acknowledge the in-service 
complaints and the MEB findings, Dr. 
Ruffner's February 1996 report, the 
diagnosis in the February 1999 VA 
examination report, and the post-
service motor vehicle accident.  The 
examiner also should comment as to 
whether any cervical spine or low back 
disability found to be present was 
caused or aggravated by her service-
connected renal disability.  

Lastly, the examiner should opine as to 
whether, without regard to the 
veteran's age or the impact of any 
nonservice-connected disabilities, it 
is at least as likely as not that her 
service-connected disabilities 
(urolithiasis, hysterectomy, deviated 
nasal septum, hypothyroidism, and 
cholecystectomy, but to include a 
cervical spine disability and/or low 
back disability if the examiner finds 
that the condition(s) are related to 
service or to a service-connected 
disability), either alone or in the 
aggregate, render her unable to secure 
or follow a substantially gainful 
occupation.  The rationale for all 
opinions expressed should be provided 
in a legible report.  

3.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent, frequency and 
severity of her renal disability.  The 
claims folder should be made available 
to and reviewed by the examiner.  All 
indicated tests should be performed.  
The examiner should report all 
pertinent findings and state whether 
the condition is productive of constant 
albuminuria with some edema, a definite 
decrease in kidney function, and/or 
hypertension.  The examiner should set 
forth a complete rationale for all 
conclusions in a legible report.

4.  Then, the RO should reconsider the 
veteran's cervical spine, low back, 
renal disability and TDIU claims.  If 
the benefits sought on appeal are not 
granted, a supplemental statement of 
the case should be issued and the 
veteran and her representative should 
be provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


